IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40259
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TROY DONAVAN BOUNDS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. V-94-CR-1-2
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Troy Bounds, federal prisoner # 66117-079, seeks to appeal

the district court’s dismissal for lack of jurisdiction of

various post-conviction motions.   The “Notice of Appeal” that

Bounds filed in the district court on March 10, 2000, does not

meet the requirements of FED. R. APP. P. 3(c) and, thus, fails to

confer jurisdiction on this court.   United States v. Truesdale,

211 F.3d 898, 902-03 (5th Cir. 2000); United States v. Cooper,

135 F.3d 960, 961-62 (5th Cir. 1998).   Bounds has not identified,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40259
                               -2-

and our review of the record does not reveal, any other document

that would support the existence of appellate jurisdiction.

     Consequently, the APPEAL IS DISMISSED.